Appeal by the defendant from a judgment of the County Court, Suffolk County (Tisch, J.), rendered November 1, 1984, convicting him of attempted robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The court properly declined to suppress the showup identification to which the defendant consented and which occurred shortly after the crime occurred. A prompt on-the-scene showup, such as occurred here, is one of the most reliable types of identification procedures because it is performed at a time when the witness’s recollection is fresh. Additionally, an unidentified individual may be released with a minimum of delay (see, People v Blake, 35 NY2d 331; People v Veal, 106 AD2d 418).
We also conclude that the evidence, when viewed in a light most favorable to the People, was sufficient as a matter of law to support the guilty verdict for the crime charged (see, People v Contes, 60 NY2d 620; People v Bauer, 113 AD2d 543, lv denied 67 NY2d 648, 880).
Moreover, upon the exercise of our factual review power, we are satisfied that the evidence established the defendant’s guilt beyond a reasonable doubt, and that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
We have examined the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Mangano, J. P., Niehoff, Kunzeman and Kooper, JJ., concur.